Case 1:21-cr-00218-NONE-SKO Document6 Filed 09/03/21 Page 1 of 2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

UNITED STATES DISTRICT COURT FILED

 

for the
Eastern District of California SEP 93 2021
UNITED STATES OF AMERICA, Count
) DISTRICT
CLERK US. blo ORNIA
V. ) EASTERN DISTRICT OF CALIF
Case No. 1:21-CR°002TS NONE SkO “
CAROLESACHS )
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement
I, CAROLE SACHS: ____ (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
(  ) to appear for court proceedings;
(  ) if convicted, to surrender to serve a sentence that the court may impose; or
( ¥ ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

Type of Bond
( X ) (1) This is a personal recognizance bond.
({ ) (2) Thisisanunsecuredbondof$ ___ , With net worth of: $
(f°) 3) Thisisasecuredbondof$ ____, secured by:
(TP) @s so, in cash deposited with the court.

(  ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 1:21-cr-00218-NONE-SKO Document 6 Filed 09/03/21 Page 2 of 2
Page 2

AO 98 (Rev, 12/1]- EDCA [Fresno 11/13}) Appearance and Compliance Bond
SS Nes

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. |, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond:

(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I, the defendant ~ and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. | agree to this Appearance and Compliance Bond.

|, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U,S.C.§ 1746.)

F
Dae: xX 9/2 /2/ fo, SS dete
L47eouo

 

Defendant ’ a signature”
Surety/property owner — printed name

Surety/property owner — signature and date

 

Surety/property owner — printed name

Surety/property owner ~ signature and date

 

Surety/property owner — printed name

Date: 4 [s/ee2)
Approved.

Date: q3 } 2.)

Surety/property owner — signature and date

CLERK O, ea

co
Libs laren +p gol

 

Some e of Clerk or Deputy’ Clerk ~

ap AN

eae . ‘Signature
